Citation Nr: 0302684	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1943 to March 1946 and in the Army from March 1947 
to March 1952.  He died in October 2000, and the appellant is 
his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO that denied 
service connection for the cause of the veteran's death.  

The undersigned Member of the Board has been designated to 
make the final disposition of this proceeding for VA.   



FINDINGS OF FACT

1.  The veteran's death in October 2000 was the result of a 
self-inflicted gunshot wound to the head.  

2.  There is no convincing evidence to show that the 
veteran's self-inflicted gunshot wound to the head was due to 
any disability that was incurred in service, including cancer 
claimed as due to radiation exposure while serving as part of 
the occupation forces in Nagasaki, Japan from September 23, 
1945 to January 31, 1946, or otherwise was related to 
service.  

3.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.



CONCLUSION OF LAW

The fatal self-inflicted gunshot wound to the head was not 
due to disease or injury that was incurred in or aggravated 
by the veteran's active service or proximately due to or the 
result of a disability that was presumed to have been 
incurred in service or to have been due to any Agent Orange 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312, 3.313 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1943 to March 1946 and in the Army from March 1947 
to March 1952.  His service personnel records show that, for 
the period of September 23, 1945 to January 31, 1946, the 
veteran served as part of the occupation forces in Nagasaki, 
Kyushu, Japan.  

In May 1998, the RO received the veteran's claims of service 
connection for hearing loss, a back injury and a spot on the 
right eye.  (These claims were denied in an August 1998 RO 
decision.)  

The medical records, dated from 1983 to June 1998, from 
Joseph Prusakowski, D.O., show treatment for a variety of 
ailments, to include degenerative joint disease/gout, 
hyperlipidemia, obesity and cigarette abuse.  The records in 
June 1998 indicate that the veteran complained of having a 
spot on his back.  The diagnosis was that of back lesion.  
The doctor noted that the veteran needed a surgical 
evaluation and biopsy.  

The VA outpatient records dated from August to November 1998 
show, among other things, that the veteran's problem list 
consisted of malignant neoplasm, essential hypertension, and 
enlargement of lymph nodes.  

In a September 2000 statement, the veteran indicated his 
desire to reopen his claims of service connection, in 
particular for hearing loss, ringing in the ear, and constant 
headaches.  

The Certificate of Death indicates that the veteran died at 
Brookville Hospital in October 2000.  The immediate, and 
only, cause of death was reported as gunshot wound to the 
head, with an interval of 15 hours between "onset" and 
death.  The certificate also notes that the gunshot wound was 
self-inflicted and that the manner of death was suicide.  

In October 2000, the RO received the appellant's claim of 
service connection for the cause of the veteran's death.  She 
asserted that the veteran, as a result of his participation 
in the occupation of Japan from September 23, 1945 to January 
31, 1946, was exposed to radiation which later caused cancer.  
She claimed that the veteran took his life because he could 
no longer cope with his cancer.  

In a November 2000 decision, the RO denied service connection 
for the cause of the veteran's death.  By letter in November 
2000, the RO notified the appellant of its decision and 
enclosed a copy of the decision.  

In April 2001, the RO received the appellant's notice of 
disagreement with its decision.  It was reasserted that the 
veteran's exposure to radiation during service was the cause 
of his cancer which ultimately resulted in his taking his 
life.  

In a May 2001 letter, the RO informed the appellant of the 
Veterans Claims Assistance Act of 2000 (VCAA) and of its duty 
to notify her about her claim and of its duty to assist her 
in obtaining evidence for her claim.  The RO notified the 
appellant of what the evidence must show to establish service 
connection.  

The RO also notified her of what information or evidence was 
still needed from her, particularly medical evidence showing 
the veteran had cancer (including the type of cancer he had), 
a copy of the final hospital report from Brookville Hospital 
and a copy of any suicide note left by the veteran.  The RO 
furnished the appellant release forms for her completion and 
signature, in order to assist her in requesting pertinent 
documents.  

In response, in a July 2001 statement, the appellant 
reiterated that the veteran was exposed to radiation during 
the time he was stationed in Japan with the occupation troops 
and was eventually diagnosed with cancer with which he could 
no longer cope.  

The appellant also submitted a letter from a friend and 
additional private medical records.  In the letter, her 
friend recalled that he, the veteran, and others had a 
discussion in 1999 on suicide and the death of friends.  

The medical records, dated in June and August 1998, from 
Jefferson Regional Health Services, reflect that a biopsy of 
the veteran's left axillary lymph nodes revealed metastatic 
malignant melanoma in the back region.  

In an April 2002 Statement of the Case, the RO informed the 
appellant that it reviewed all the evidence in the claims 
folder and determined that, despite the veteran having been a 
part of the occupation forces in Japan (in regard to 
demonstrating exposure to radiation), he died as a result of 
a self-inflicted gunshot wound.  

The RO determined that there was no basis in the available 
evidence to show that the gunshot wound was related to a 
disability incurred in service.  In that regard, and in light 
of the appellant's allegation that the veteran was unable to 
cope with his cancer, the RO stated that the appellant failed 
to send medical evidence of any psychiatric treatment the 
veteran received due to his cancer condition.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
November 2000 Rating Decision, Statement of the Case (in 
April 2002, and in a letter sent to the appellant in May 
2001, the RO has notified her of the evidence needed to 
substantiate her claim.  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for her claim, to include 
requesting that she furnish completed and signed medical 
release forms, so that the VA could assist her in obtaining 
pertinent medical evidence.  Additionally, the RO has 
provided the appellant with the opportunity for a hearing, 
which she declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran served on active duty from November 1943 to March 
1946 and from March 1947 to March 1952.  During his lifetime, 
service connection was not in effect for any disability.  He 
died in October 2000, many years after his active duty.

The veteran's October 2000 Death Certificate shows that the 
immediate and sole cause of death was a self-inflicted 
gunshot wound to the head.  The claims file also contains 
private medical records indicating that the veteran was 
initially diagnosed in June 1998 with metastatic malignant 
melanoma in the back region.  

A VA record in November 1998 indicates a diagnosis of 
malignant neoplasm.  The file contains no medical evidence 
dated from the time of this diagnosis and the veteran's death 
by suicide more than two years later.  

There is no medical evidence relating the veteran's fatal 
self-inflicted gunshot wound of the head to the period of his 
active duty more than 40 years earlier, nor is there any 
medical evidence that the veteran's suicide in October 2000 
was related to his diagnosis of malignant melanoma in June 
1998.  

The appellant maintains that the veteran's exposure to 
radiation during service caused his cancer, which, in turn, 
led him to take his own life.  Legal authority, 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), provides a presumption of 
service connection for certain diseases in the case of a 
radiation-exposed veteran, meaning one who was involved in a 
listed radiation risk activity in service.  

The veteran was evidently involved in one of the specified 
radiation risk activities, because he served as part of the 
occupation forces in Nagasaki, Japan, for the period of 
September 23, 1945 to January 31, 1946.  If the cancer at 
issue is a type of skin cancer (the diagnosis in 1998 was 
malignant melanoma), it is noted that this cancer is not 
identified as a disease for which this presumption of service 
connection applies.  

Nevertheless, other legal authority, 38 C.F.R. § 3.311, 
provides procedures for adjudicating service connection 
claims based on exposure to ionizing radiation, although the 
regulation does not provide a presumption of service 
connection.  Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  
Skin cancer is a "radiogenic disease" subject to this 
regulation.  

After a careful review of the record, however, the Board 
finds that there is no convincing evidence to show that the 
veteran's fatal self-inflicted gunshot wound to the head was 
due to any disability incurred in service, including the 
claimed cancer.  

Even if it is assumed that the veteran's cancer diagnosed in 
1998 was related to his period of service (and thus a 
service-connected disability), the appellant's assertions 
that such cancer resulted in the veteran's death are wholly 
unsubstantiated.  

As noted, the record contains no medical evidence subsequent 
to 1998, when the veteran was initially diagnosed with 
malignant melanoma, nor has the appellant indicated that 
there is any extant medical evidence that would support her 
claim.  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (self-
inflicted gunshot wound) was not caused by any disability 
incurred in service or otherwise related to service.  The 
underlying cause of death is nonservice-connected, and the 
requirements of service connection for the cause of the 
veteran's death have not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

